Citation Nr: 1038813	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin rash on the 
calves, including as a result of exposure to Agent Orange.

3.  Entitlement to service connection for loss of eyesight, 
including as a result of exposure to Agent Orange.

4.  Entitlement to service connection for a foot condition with 
swelling, including as a result of exposure to Agent Orange.

5.  Entitlement to service connection for peripheral neuropathy, 
including as a result of exposure to Agent Orange.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the above claims.  

In July 2009, the Board remanded this case for the Veteran to be 
issued a supplemental statement of the case (SSOC) and provided 
an appropriate period of time to respond.  In July 2010, the SSOC 
was furnished to the Veteran.  

In August 2009, the Veteran stated that he should "qualify for 
Agent Orange" because he served in Vietnam in 1967.  He 
reiterated this contention in August 2010.  Therefore, his claims 
have been recharacterized, as shown on the title page.

In August 2010, the Veteran was notified that he should clarify 
whether he is represented by a service organization or other 
representative in his appeal.  He was told that if no response 
was received as to that matter, VA would assume that he was 
representing himself.  No response has been received regarding 
that matter; therefore, the Veteran has no representation at 
present.  

The issues of entitlement to an increased rating for PTSD 
and to a TDIU have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, these claims are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Subsequent to the issuance of the June 2010 SSOC, lay evidence 
was received from the Veteran's spouse.  In that correspondence, 
she listed the names of three private medical providers of the 
Veteran, and provided a statement regarding the Veteran's medical 
status.  The three listed providers were: Dr. Ford of South Texas 
Medical Center; Dr. Rave L. Ganeshappu of Jordantown, Texas; and 
University Transplant Center.  Thereafter, these records were not 
requested.  When reference is made to pertinent medical records, 
VA is on notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance with 
VA's duty to assist.  

In addition, the Board observes that the October 2005 rating 
decision which granted service connection for post-traumatic 
stress disorder (PTSD) suggested that the Veteran had combat 
service.  As such, 38 U.S.C.A. § 1154(b) is applicable.  The 
Veteran generally asserts that claimed disabilities were incurred 
in service.  There are post-service diagnoses of hypertension, a 
rash, and edema of the lower extremities.  The Veteran is 
competent to report symptoms associated with these disorders as 
well as loss of eyesight.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009)

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

In light of the foregoing to include the applicability of 
38 U.S.C.A. § 1154(b), the Board finds that the Veteran should be 
afforded a VA examination to determine if any of the claimed 
disabilities are related to service.  Any recent VA treatment 
records should also be obtained.

Finally, as the Veteran now claims that his disabilities are 
related to in-service Agent Orange exposure, he should be 
provided additional notice on remand in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about the 
information and evidence not of record that 
is necessary to substantiate the claims, to 
include as a result of exposure to Agent 
Orange; (2) about the information and 
evidence that VA will seek to provide; and 
(3) about the information and evidence he 
is expected to provide.

2.  After securing the appropriate 
releases, obtain and associate with the 
claims file copies of all records of the 
Veteran's treatment from Dr. Ford of South 
Texas medical Center; Dr. Rave L. 
Ganeshappu of Jordantown, Texas; and 
University Transplant Center.   

3.  Make arrangements to obtain the 
Veteran's treatment records from the Corpus 
Christi VA treatment facility, dated from 
November 2009 forward.

4.  Thereafter, schedule the Veteran for a 
VA examination(s) to evaluate hypertension, 
any current skin disorder, loss of 
eyesight, any current foot disorder to 
include swelling/edema, and peripheral 
neuropathy.  Any indicated tests should be 
accomplished.  The examiner(s) should 
review the claims folder in conjunction 
with the examination(s).  

The examiner(s) should provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current skin disorder of 
the calves, loss of eyesight, foot disorder 
to include swelling/edema, and/or 
peripheral neuropathy had its clinical 
onset during service or is related to any 
in-service disease, event, or injury, to 
include exposure to Agent Orange.  

The examiner(s) should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Review the medical opinion(s) obtained above 
to ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner(s) for completion of the 
inquiry.  

6.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with an SSOC as 
to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

